IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1545
                             Filed January 9, 2019


PELLA CORPORATION,
     Petitioner-Appellant,

vs.

DIANA G. WINN,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Pella Corporation appeals from the district court’s ruling on judicial review

affirming the decision of the Iowa workers’ compensation commissioner awarding

permanent total disability benefits and penalty benefits in a review-reopening

proceeding. AFFIRMED.



      David L. Jenkins of Bradshaw, Fowler, Proctor & Fairgrave, PC, Des

Moines, for appellant.

      Fredd J. Haas of Fredd J. Haas Law Offices, PC, Des Moines, for appellee.



      Heard by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                             2


VOGEL, Presiding Judge.

       Pella Corporation (Pella) appeals from the district court’s ruling affirming the

decision of the Iowa workers’ compensation commissioner (commissioner)

awarding benefits to Diana Winn.           Pella argues Winn’s petition for review-

reopening was untimely and she was not entitled to permanent total disability

benefits or penalty benefits. We find the agency did not erroneously interpret the

law, including our supreme court’s precedent; the review-reopening proceeding

and the award of total permanent disability benefits have factual support; and the

penalty benefits are authorized because Pella did not concurrently convey a

reasonable basis to deny disability benefits. Therefore, we affirm.

       I.      Background Facts and Proceedings

       On December 4, 2008, Winn initially filed for workers’ compensation

benefits. She claimed she experienced a work-related injury to her left wrist, arm,

shoulder, upper extremity, and body as a whole on August 11, 2008. In the hearing

report of January 2010, the parties stipulated that neither temporary total nor

permanent partial disability benefits were “in dispute.” Therefore, the agency did

not consider either. After finding Winn’s injury to be work-related, the agency

awarded medical benefits only. This court ultimately affirmed the agency.1 Pella

Corp. v. Winn, No. 12-0592, 2013 WL 519972, at *1 (Iowa Ct. App. Feb. 13, 2013).




1
 On February 4, 2011, Winn filed another arbitration petition claiming she experienced a
work-related injury to her right shoulder while working for Pella in 2010. The agency
awarded her permanent partial disability benefits for this injury, and we affirmed the award
of benefits, remanding only for reconsideration of the date of her injury. Pella Corp. v.
Winn, No. 14-0771, 2015 WL 2089420, at *10 (Iowa Ct. App. May 6, 2015).
                                          3


       On September 5, 2013, Winn filed a petition for review-reopening seeking

disability benefits for her August 2008 injury. On March 26, 2015, the agency

approved the review-reopening proceeding and awarded her permanent total

disability benefits and penalty benefits. On October 19, 2016, on intra-agency

review, the commissioner affirmed the decision.               On December 5, the

commissioner denied Pella’s application for rehearing. Pella then sought judicial

review, and the district court affirmed the agency’s decision on July 27, 2017. Pella

filed a motion to enlarge findings and conclusions, and the district court granted

the motion to expand on certain issues while still affirming the agency on August

31, 2017. Pella now appeals, arguing Winn’s petition for review-reopening was

untimely under Iowa Code sections 85.26(2) and 86.14(2) (2013) and she was not

entitled to permanent total disability or penalty benefits.

       II.     Standard of Review

       “The standards set forth in Iowa Code chapter 17A govern judicial review of

final decisions by the workers’ compensation commissioner.” Ramirez-Trujillo v.

Quality Egg, L.L.C., 878 N.W.2d 759, 768 (Iowa 2016).            “We will apply the

standards of section 17A.19(10) to determine whether we reach the same results

as the district court.” Evercom Sys., Inc. v. Iowa Utils. Bd., 805 N.W.2d 758, 762

(Iowa 2011).

       [I]t [is] essential for counsel to search for and pinpoint the precise
       claim of error on appeal [under section 17A.19(10)]. If the claim of
       error lies with the agency’s findings of fact, the proper question on
       review is whether substantial evidence supports those findings of
       fact. If the findings of fact are not challenged, but the claim of error
       lies with the agency’s interpretation of the law, the question on review
       is whether the agency’s interpretation was erroneous, and we may
       substitute our interpretation for the agency’s. Still, if there is no
       challenge to the agency’s findings of fact or interpretation of the law,
                                            4


       but the claim of error lies with the ultimate conclusion reached, then
       the challenge is to the agency’s application of the law to the facts,
       and the question on review is whether the agency abused its
       discretion by, for example, employing wholly irrational reasoning or
       ignoring important and relevant evidence.

Meyer v. IBP, Inc., 710 N.W.2d 213, 219 (Iowa 2006) (internal citation omitted).

Pella asserts several standards of review on appeal, arguing the agency’s decision

was: “Based upon an erroneous interpretation of a provision of law whose

interpretation has not clearly been vested by a provision of law in the discretion of

the agency”;2 “Based upon a determination of fact clearly vested by a provision of

law in the discretion of the agency that is not supported by substantial evidence in

the record before the court when that record is viewed as a whole”; “The product

of reasoning that is so illogical as to render it wholly irrational”; “The product of a

decision-making process in which the agency did not consider a relevant and

important matter”; “Based upon an irrational, illogical, or wholly unjustifiable

application of law to fact”; and “Otherwise unreasonable, arbitrary, capricious, or

an abuse of discretion.” Iowa Code § 17A.19(10)(c), (f), (i), (j), (m), (n).

       III.   Statutory Basis for Review-Reopening

       Pella argues a review-reopening is not available to Winn under Iowa Code

sections 85.26(2) and 86.14(2) when her initial award did not include weekly

disability benefits. Because Pella focuses on the commissioner’s interpretation of


2
  Pella appeals the agency’s interpretations of law, both where the interpretation has and
has not been vested in the discretion of the agency. Iowa Code § 17A.19(10)(c), (l).
However, “no deference is given to the commissioner’s interpretation of law because the
‘interpretation of the workers’ compensation statutes and related case law has not been
clearly vested by a provision of law in the discretion of the agency.’” Neal v. Annett
Holdings, Inc., 814 N.W.2d 512, 518 (Iowa 2012) (quoting Schutjer v. Algona Manor Care
Ctr., 780 N.W.2d 549, 557 (Iowa 2010)). Accordingly, we do not defer to the agency’s
interpretations of law and only consider whether the agency made “an erroneous
interpretation of a provision of law.” Iowa Code § 17A.19(10)(c).
                                              5


the Iowa Code and related case law, we view Pella’s primary argument as being

the commissioner committed “an erroneous interpretation of a provision of law

whose interpretation has not clearly been vested by a provision of law in the

discretion of the agency.”3 Iowa Code § 17A.19(10)(c).

          An employee typically must commence an original proceeding for workers’

compensation benefits “within two years from the date of the occurrence of the

injury for which benefits are claimed.” Id. § 85.26(1). However, “[a]n award for

payments . . . may be reviewed upon commencement of reopening proceedings

by the employer or the employee within three years from the date of the last

payment of weekly benefits made under the award.” Id. § 85.26(2); see also id.

§ 86.14(2) (“In a proceeding to reopen an award for payments . . . inquiry shall be

into whether or not the condition of the employee warrants an end to, diminishment

of, or increase of compensation so awarded . . . .”).

          The agency determined an “award” of solely medical benefits is eligible for

review-reopening under section 85.26(2). Pella notes section 85.26(2) allows a

review-reopening for “[a]n award for payments.”             Section 85.26(2), and other

provisions in chapters 85 and 86, refer to “weekly benefits” or similar “weekly”

language. Disability benefits are paid weekly. Id. §§ 85.33–.34. Conversely,

medical benefits are not paid weekly. See id. § 85.27(1) (requiring the employer

to “furnish reasonable” medical benefits for compensable injuries). Therefore,

Pella argues “[a]n award for payments” that is eligible for review-reopening must

include weekly disability benefits. See id. § 85.26(2). However, our supreme court



3
    We address the factual basis for the review-reopening in the next section.
                                         6


has squarely addressed this issue, deciding “an arbitration award of medical

benefits is sufficient to support review-reopening under section 85.26(2).” Beier

Glass Co. v. Brundige, 329 N.W.2d 280, 287 (Iowa 1983). Under Beier Glass, the

three-year period for review-reopening begins “on the date of the award or filing of

the memorandum of agreement when no weekly benefits are awarded initially.” Id.

We, like the commissioner, are bound by this precedent. See State v. Hastings,

466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are not at liberty to overturn Iowa

Supreme Court precedent.”).

       Pella notes the holding in Beier Glass explicitly mentions only section

85.26(2) and not 86.14(2). See 329 N.W.2d at 287. Pella argues a review-

reopening is not available under section 86.14(2) when there was no prior award

of weekly disability benefits to reopen.       See Iowa Code § 86.14(2) (“In a

proceeding to reopen an award for payments . . . .”). However, Beier Glass

undergoes an exhaustive discussion of the history and procedure of the review-

reopening, including a reference to section 86.14(2), before concluding an “award”

of only medical benefits is eligible for a review-reopening. See Beier Glass, 329

N.W.2d at 282–86 (“We consider all parts of the statute together, without attributing

undue importance to any single or isolated portion.”). Interpreting section 86.14(2)

as Pella advocates would require reversing or ignoring Beier Glass. See id.

Therefore, section 86.14(2) does not affect our determination that an award of only

medical benefits is eligible for a review-reopening under Beier Glass. See id.

       Pella also notes chapters 85 and 86, including section 85.26(2), have been

amended multiple times since Beier Glass. See, e.g., 1983 Iowa Acts ch. 105, § 3

(amending Iowa Code section 85.26(2)). Pella thus questions the sustaining
                                        7

validity of Beier Glass. While clearly capable of alternative interpretations, the

essential language of section 85.26(2) remains substantively unchanged.

Compare Iowa Code § 85.26(2) (1981) (“Any award for payments . . . may . . . be

reviewed upon commencement of reopening proceedings by the employer or the

employee within three years from the date of the last payment of weekly benefits

made under such award . . . .”), with Iowa Code § 85.26(2) (2013) (“An award for

payments . . . may be reviewed upon commencement of reopening proceedings

by the employer or the employee within three years from the date of the last

payment of weekly benefits made under the award . . . .”). Adding to our hesitation

of revisiting these amendments, our supreme court recently applied Beier Glass to

conclude that “when an injured employee receives a third-party settlement that

offsets the employer’s entire obligation to pay weekly benefits,” the period for

review-reopening begins with the arbitration award date. See Coffey v. Mid Seven

Transp. Co., 831 N.W.2d 81, 92 (Iowa 2013). While Pella correctly notes that

Coffey involves a different issue, the decision shows our supreme court still

approves of the “certainty and predictability in results” provided by the decades-

old precedent of Beier Glass, in spite of the amended language to the code. See

id.

      Because our supreme court has squarely decided that an award of only

medical benefits is eligible for review-reopening and none of the subsequent

amendments to chapters 85 and 86 requires setting aside this decision, the agency

did not commit “an erroneous interpretation of a provision of law” by allowing
                                             8


Winn’s review-reopening proceeding for her initial award of only medical benefits.4

Iowa Code § 17A.19(10)(c). We also find the decision did not fail to consider an

important and relevant matter and was not illogical, irrational, or wholly

unjustifiable. See id. § 17A.19(10)(i), (j), (n).

       IV.     Entitlement to Permanent Total Disability Benefits

       Pella next argues Winn did not prove she is entitled to permanent total

disability benefits, both because she did not show a change in condition for a

review-reopening proceeding and because she did not show she was permanently

and totally disabled. Because this argument focuses on the evidence in the record,

we primarily determine whether the commissioner’s decision is supported by

substantial evidence and whether the application of law to fact is “irrational,

illogical, or wholly unjustifiable.”   Id. § 17A.19(10)(f), (m); see also Neal, 814

N.W.2d at 518 (“To the extent the commissioner’s decision reflects factual

determinations that are ‘clearly vested by a provision of law in the discretion of the

agency,’ we are bound by the commissioner’s findings of fact if they are supported



4
   We are sympathetic to Pella’s argument that the plain language of section 85.26(2)
compels finding that an “award” eligible for review-reopening cannot include an award of
only medical benefits. Clearly, “medical benefits” are not paid as “weekly benefits” but are
paid as incurred. See Iowa Code § 85.27(1) (requiring employers to pay reasonable
medical benefits for compensable injuries). Stretching “weekly” to include nonrecurring or
irregularly paid medical benefits appears to fly in the face of the prohibition on reading
something into plainly written, statutory language. See Swiss Colony, Inc. v. Deutmeyer,
789 N.W.2d 129, 135 (Iowa 2010) (“[T]he principle of liberal construction does not vest
this court with an editor’s pen with the power to add or detract from the legislature’s
handiwork.”); Hornby v. State, 559 N.W.2d 23, 25 (Iowa 1977) (“We are guided by what
the legislature actually said, rather than what it might have or should have said.”). We
agree the workers’ compensation statutes have evolved considerably in the decades since
Beier Glass due to legislative enactments and court decisions, and the recent approval of
Beier Glass in Coffey was largely in dictum. See 831 N.W.2d at 92. However, as we
explained, section 85.26(2) remains substantively unchanged for Pella’s purposes since
Beier Glass. Accordingly, Beier Glass remains controlling, and we have no authority to
ignore or overturn its precedent. See Hastings, 466 N.W.2d at 700.
                                            9


by substantial evidence. Further, the commissioner’s application of law to the facts

as found by the commissioner will not be reversed unless it is ‘irrational, illogical,

or wholly unjustifiable.’” (citations omitted)).

               A. Review-reopening

       “In a proceeding to reopen an award for payments . . . , inquiry shall be into

whether or not the condition of the employee warrants an end to, diminishment of,

or increase of compensation so awarded or agreed upon.” Iowa Code § 86.14(2).

“To justify an increase in compensation benefits, ‘[t]he claimant carries the burden

of establishing by a preponderance of the evidence that, subsequent to the date

of the award under review, he or she has suffered an impairment or lessening of

earning capacity proximately caused by the original injury.’” Simonson v. Snap-

On Tools Corp., 588 N.W.2d 430, 434 (Iowa 1999) (quoting E.N.T. Assocs. V.

Collentine, 525 N.W.2d 827, 829 (Iowa 1994)). In a successful review-reopening,

the employee must show his or her “condition has changed and that change was

not taken into account in the original settlement” or award. Kohlhaas v. Hog Slat,

Inc., 777 N.W.2d 387, 391 (Iowa 2009). “[A] condition that has already been

determined by an award or settlement should not be the subject of a review-

reopening petition.” Id. at 392.

       Winn’s initial award determined her injury was work-related and provided

medical benefits; it did not consider temporary or permanent disability benefits.

The arbitration decision for the original award, which was affirmed by the

commissioner on appeal, noted that at the time of the hearing Winn wanted to

undergo the shoulder surgery that Ian Lin, M.D. had recommended.
                                           10


       For the review-reopening proceeding, Winn provided a report from Sunil

Bansal, M.D. dated September 9, 2014. Dr. Bansal determined Winn had a

“[m]assive left shoulder full thickness rotator cuff tear with retraction.” He only

recommended surgery for treatment, though he acknowledged surgery “would be

extremely challenging” due “to the marked delay” since the injury. He assigned

13% whole-person impairment for her shoulder injury. Winn testified she was not

receiving treatment for her shoulder and she would still consider surgery if

approved. Additionally, she still has difficulty doing household chores due to her

left shoulder injury. The agency decided Winn was now at maximum medical

improvement (MMI) and awarded permanent total disability benefits.                  See

Broadlawns Med. Ctr. v. Sanders, 792 N.W.2d 302, 307 (Iowa 2010) (“[A] claimant

is entitled to [permanent disability] benefits upon proof that ‘it is medically indicated

that significant improvement from the injury is not anticipated.’” (quoting Iowa Code

§ 85.34(1))). The development of a temporary disability into a permanent disability

justifies reopening the initial reward.         See Kohlhaas, 777 N.W.2d at 392.

       Winn’s employment history further supports finding a change in her earning

capacity. At the review-reopening hearing, she testified her employment with Pella

ended in December 2010 after the arbitration hearing for the original award. She

has since looked for new employment “all the time” with little success. She worked

part-time as a retail cashier, but she quit after about six months due to lifting

restrictions related to her left shoulder injury. At the time of the review-reopening

hearing, she worked as a substitute aide at a preschool for approximately five days

per month.
                                            11


       Winn’s testimony and Dr. Bansal’s report about her condition and limited

treatment prospects, plus her meager employment history since the initial award,

provide substantial evidence for the commissioner to find she has experienced a

lessening of earning capacity due to the left shoulder injury since her initial award.

Iowa Code § 17A.19(10)(f).        Pella, relying on another physician’s report from

Jacqueline Stoken, D.O. in November 2009, argues Winn’s physical condition is

essentially unchanged since her initial award.           However, the uncontradicted

evidence of Winn’s limited remaining treatment prospects supports finding her

physical condition has changed due to reaching MMI.5 Pella also argues her

meager employment history is not related to her shoulder injury. They claim her

employment with Pella ended for reasons unrelated to the shoulder injury 6 and she

has chosen to remain out of the workforce to care for her grandchild. Regardless

of the reasons for ending her employment and her subsequent activities with her

grandchild, her undisputed employment history supports finding that she has had

difficulty securing employment due to her shoulder injury since the initial award.

Due to this reduction in her earning capacity, the commissioner did not commit “an

irrational, illogical, or wholly unjustifiable interpretation of a provision of law” by

allowing the review-reopening proceeding. Id. § 17A.19(10)(m). We also find the

decision did not fail to consider an important and relevant matter and was not




5
  While the commissioner found Winn was at MMI, the commissioner also specifically
noted the possibility that “if surgery is done, and if it does successfully improve [Winn’s]
condition, this agency is available to review the permanent total disability award.”
6
  The agency did not address the reasons Winn’s employment with Pella ended. However,
Winn provided an administrative decision that granted her unemployment benefits from
Pella. The decision noted Pella claimed she engaged in “injury falsification” but found
Pella did “not establish employee dishonesty for missing work.”
                                          12

irrational, unreasonable, arbitrary, capricious, or an abuse of discretion. See id.

§ 17A.19(10)(i), (j), (n).

               B. Permanent total disability award

       With the review-reopening established, Pella next challenges the

commissioner’s award of permanent total disability benefits.          Total disability

“occurs when the injury wholly disables the employee from performing work that

the employee’s experience training, intelligence, and physical capacities would

otherwise permit the employee to perform.” IBP, Inc. v. Al-Gharib, 604 N.W.2d

621, 633 (Iowa 2000). As detailed above, Winn’s testimony and Dr. Bansal’s report

show she continues to experience pain and restrictions from the left shoulder

injury. Winn’s testimony also shows she has had little success finding employment

due to her injury. Accordingly, Winn’s testimony and Dr. Bansal’s report provide

substantial evidence to support the commissioner’s decision that she is totally and

permanently disabled, and the application of law to fact was not irrational, illogical,

or wholly unjustifiable. See Iowa Code §17A.19(10)(f), (m). We also find the

decision did not fail to consider an important and relevant matter and was not

irrational, unreasonable, arbitrary, capricious, or an abuse of discretion. See id.

§ 17A.19(10)(i), (j), (n).

               C. Equitable considerations

       Pella argues the doctrines of estoppel by acquiescence and laches prevent

Winn from receiving permanent total disability benefits.7              “[E]stoppel by


7
  Although Pella repeatedly raised estoppel by acquiescence and laches before the
agency, none of the agency decisions discussed either doctrine. Instead, the agency
decisions analyzed and denied Pella’s claims under equitable estoppel and judicial
estoppel. Pella has preserved error on estoppel by acquiescence and laches because it
                                          13


acquiescence occurs when a person knows or ought to know of an entitlement to

enforce a right and neglects to do so for such time as would imply an intention to

waive or abandon the right.” Garrett v. Huster, 684 N.W.2d 250, 255 (Iowa 2004)

(quoting In re Marriage of Fields, 508 N.W.2d 730, 731 (Iowa 1993)). “Laches is

an equitable doctrine premised on unreasonable delay in asserting a right, which

causes disadvantage or prejudice to another.” Id. (quoting State ex rel. Holleman

v. Stafford, 584 N.W.2d 242, 245 (Iowa 1998)). The asserting party bears the

burden of establishing all elements of the defense. Id.

       The review-reopening decision found “no evidence [Winn] made a false

representation regarding the facts regarding a left shoulder injury, or sought to

conceal that she would eventually seek permanent partial disability benefits.” The

decision concluded, “the only reason [Winn] did not seek a claim for permanent

partial disability benefits in the underlying arbitration proceeding, was because

[she] was not at MMI for her left shoulder condition.” As explained above, Winn’s

testimony and Dr. Bansal’s report provide substantial evidence to support the

commissioner’s finding that she was not at MMI, and thus could not seek

permanency benefits, at the time of the initial award.         Therefore, substantial

evidence supports the commissioner’s decision that Pella did not prove Winn acted

with neglect or delay in claiming disability benefits, and the application of law to

fact was not irrational, illogical, or wholly unjustifiable.         See Iowa Code

§ 17A.19(10)(f), (m). We also find the decision did not erroneously interpret a



raised “the issue[s] in the agency proceeding before the agency issues a final decision
and both sides have had an opportunity to address the issue[s].” Staff Mgmt. v. Jimenez,
839 N.W.2d 640, 647 (Iowa 2013). Pella does not appeal the issues of equitable estoppel
and judicial estoppel.
                                             14


provision of law, did not fail to consider an important and relevant matter and was

not irrational, unreasonable, arbitrary, capricious, or an abuse of discretion. See

id. § 17A.19(10)(c), (i), (j), (n). Accordingly, Pella cannot prevail on estoppel by

acquiescence or laches.

               D. Concurrent permanent partial disability and permanent total

                   disability benefits

       With Winn’s permanent total disability benefits affirmed, Pella requests

guidance on coordinating these benefits with her permanent partial disability

benefits. In doing so, Pella appears to primarily argue the agency erroneously

interpreted a provision of law by awarding concurrent permanent partial and total

disability benefits. See id. § 17A.19(10)(c).

       We “generally do not apportion the benefits from two successive work-

related injuries without a statute allowing us to do so.” JBS Swift & Co. v. Ochoa,

888 N.W.2d 887, 894 (Iowa 2016) (quoting Drake Univ. v. Davis, 769 N.W.2d 176,

184 (Iowa 2009)). Our supreme court has analyzed the apportionment language

in chapter 85 and concluded nothing prohibits the simultaneous receipt of partial

and total disability awards arising from separate injuries.8 Id. at 899 (“Section

85.34(3)(b), on its face, does not prohibit [the employee] from drawing

compensation for permanent partial disability and permanent total disability

concurrently, so long as the benefit awards do not arise from the same injury.”).



8
  Pella notes the legislature recently amended section 85.34(3)(b) to explicitly prohibit an
employee from receiving “compensation for permanent partial disability if the employee is
receiving compensation for permanent total disability.” 2017 Iowa Acts ch. 23, § 10.
However, this language only applies “to injuries occurring on or after the effective date of”
March 30, 2017. Id. § 24. Since her injuries occurred prior to the act’s effective date, this
amendment does not affect her disability awards.
                                          15


Pella notes Winn’s right-shoulder, partial-disability injury occurred after her left-

shoulder, total-disability injury. Conversely, in Ochoa the partial-disability injury

occurred prior to the total-disability injury. However, the broad language of Ochoa

does not refer to the order of injuries when permitting concurrent payments for

permanent partial and total disability. See id. Furthermore, Winn’s right-shoulder,

permanent partial disability benefits are not part of this proceeding, and her left-

shoulder, “permanent total disability benefits are not subject to apportionment.” Id.

at 895. Because our supreme court has squarely allowed concurrent permanent

partial and total disability benefits arising from separate injuries and apportionment

is not available here, the agency did not erroneously interpret a provision of law in

awarding permanent total benefits despite the existing award for permanent partial

benefits. See Iowa Code § 17A.19(10)(c). We also find the decision is supported

by substantial evidence, the commissioner did not commit an irrational, illogical, or

wholly unjustifiable application of law to fact, did not fail to consider an important

and relevant matter, and was not irrational, unreasonable, arbitrary, capricious, or

an abuse of discretion. See id. § 17A.19(10)(f), (i), (j), (m), (n).

       V.     Penalty Benefits

       “The commissioner may award penalty benefits on benefits that were

unreasonably delayed or denied.” Schadendorf v. Snap-On Tools Corp., 757

N.W.2d 330, 334 (Iowa 2008). Penalty benefits are available if the employee

proves “a delay in the payment of benefits” and the employer cannot “prove a

reasonable cause or excuse for the delay.” Id. at 334–35. “The employer must

convey its reason for delay contemporaneously with the beginning of the delay, or
                                         16

a penalty will be imposed.” Davidson v. Bruce, 594 N.W.2d 833, 838 (Iowa Ct.

App. 1999).

       In the appeal decision, the commissioner found “the only notice to [Winn]

from [Pella] as to the grounds for the denial of weekly benefits following the Court

of Appeals affirmance of the arbitration decision, is [Pella’s] disagreement with the

Iowa Supreme Court’s decision in Beier Glass.” Thus, the agency awarded penalty

benefits because “this agency does not have authority to overrule a binding court

precedent.” Pella asserts this “conclusion regarding penalty benefits is far too

narrowly focused on only one of the several issues, both factual and legal, which

Pella asserted should bar Winn’s recovery of any weekly benefits.” However, Pella

presented no evidence        that   it conveyed    any of     these other issues

contemporaneously with the delay. See id. Instead, in a May 31, 2013 letter to

Winn from Pella’s counsel, Pella asserted the absence of weekly benefits in the

initial award “bars any entitlement to weekly benefits with regard to the left

shoulder” and “Beier Glass, if challenged, would not now be accepted as a correct

interpretation of the applicable state of limitations.”           Accordingly, the

commissioner’s decision that Pella only contemporaneously conveyed its

disagreement with Beier Glass as its reason for denying weekly benefits is

supported by substantial evidence. See Iowa Code § 17A.19(10)(f). As explained

above, Beier Glass squarely decided an award of only medical benefits is eligible

for a review-reopening. See 329 N.W.2d at 287. Furthermore, the lower courts

and the commissioner are not entitled to reverse the supreme court’s precedent.

See Hastings, 466 N.W.2d at 700.
                                         17


       As the commissioner said, “Employers are certainly free to argue the

impropriety of long-standing legal precedent in hopes of changing that precedent,

but they cannot withhold benefits from an otherwise deserving injured worker while

doing so.” The award of penalty benefits is supported by substantial evidence,

and the commissioner did not commit an irrational, illogical, or wholly unjustifiable

application of law to fact. Iowa Code § 17A.19(10)(f), (m). We also find the

decision did not fail to consider an important and relevant matter and was not

irrational, unreasonable, arbitrary, capricious, or an abuse of discretion. See id.

§ 7A.19(10)(i), (j), (n).

       VI.     Conclusion

       The review-reopening proceeding and the award of permanent total

disability benefits are supported by a factual and legal basis. Additionally, the

award of penalty benefits was justified because Pella did not concurrently convey

a reasonable basis to deny benefits.

       AFFIRMED.